 

Case 7:19-cr-00522 Document 83. Filed on ‘08/02/19 in TXSD Page 1 of 3

United States District Court
Southern District Of Texas

. FILED
UNITED STATES DISTRICT COURT | AUG U2 2019
SOUTHERN DISTRICT OF TEXAS |
McALLEN DIVISION ©: David J. Bradley, Clerk
UNITED STATES OF AMERICA §
ve : Co | § Criminal No. 7:19-CR-00522-2
. §

JOHN F. CUELLAR 7 8
NOTICE OF PLEA AGREEMENT
‘COMES NOW the United States of America, hereinafter referred to as “the Government," —

“by and ‘through. its United States Attorney for the Southern District of Texas and its Assistant ,

| United States Attorney assigned to this matter, and the Public Integrity Section of the Criminal
Division of the Department of Tustice and the Trial Attorneys assigned to this matter and would.

. respectfully show the Court that the Government and the Defendant, John F. Cuellar, have entered
into the following plea agreement:

1. The Defendant agrees:
a. to plead guilty to Count One of the Indictment;

b. Pursuant to 18 U.S.C. § 3663(a)(3), Defendant agrees and stipulates that at
least $405,000 comprises the proceeds that the Defendant obtained directly
or indirectly as a result of his participation in-the charged violation, and that

_the factual basis for his guilty plea supports the forfeiture of $405,000.
Defendant agrees to forfeit any of the Defendant’s property in substitution,
up to a total forfeiture of $405,000, and further the Defendant agrees to the
imposition of a personal money judgement up to that amount; and

¢c, ‘The Defendant agrees to make a complete financial disclosure by truthfully

- executing a sworn financial statement (Form OBD-500 or similar form) ©
within 14 days and by authorizing the release of all financial information
requested by the United States. Defendant agrees to authorize the release
of all financial information requested.by the United States-and to take all
steps necessary to pass clear title to forfeitable assets to the United States —
and to fully assist in the collection of restitution and fines, including, but .
not limited to surrendering title, executing warranty deeds, signing consent:

' decrees, and signing any other documents to effectuate the transfer of any
asset.

 
Case 7:19-cr-00522 Document 83 Filed on 08/02/19 in TXSD Page 2 of 3

2. The Government will recommend:
_a. __ that the offense level decrease by two levels pursuant to U.S.S.G. §
3E1.1(a) ifthe defendant clearly demonstrates acceptance of
responsibility; and

b. that the remaining counts of the Indictment be dismissed at the time of
sentencing

If the Defendant is nota citizen of the United States of America, a plea of guilty may
result in removal from the United States, denial of citizenship and denial of admission to the
United States in the future. If the Defendant is a naturalized United States citizen, a plea of
. | guilty may result in denaturalization. |
This document states the complete and only Plea Agreement between the United States of
“America and the Defendant, and is binding only on the patties to this Agreement, and it -
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other
| , than in writing and signed by all parties or on the record in Court. No other promises or

inducements have been or will be made to the Defendant in connection with this case, nor have

‘any promises or threats been made in connection with this plea. Ly

 
Case 7:19-cr-00522 Document 83 Filed on 08/02/19 in TXSD -Page 30f 3 |

ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. IfT
\ have difficulty understanding the English language, J have had a person fluent in the Spanish
"language interpret thisagreementtome. | . .
Date: 8/2 /201F oo. | cet,
oo ~ Jolin F. Cuellar
_ Defendant

 

I am the Defendant's counsel. I have carefully reviewed every part of this agreement with
_ the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English -

language.

 

e/2 (ait

Date:

 

Ricardo Montalvo -
Counsel for Defendant

For the United States of America: -

RYAN K. PATRICK . ANNALOU TIROL

 

 

United States Attorney ; Acting Chief, Public Integrity Section
t = A /s/ Peter M. Nothstein
Roberto Lopes yr. Peter M. Nothstein .
Assistant United|States Attorney Jessica C. Harvey
: So Trial Attorneys
_ APPROVED BY:

_ Mb A

James H. Sturgis
Assistant United States Attorney in Charge

 
